Name: Commission Regulation (EC) No 2315/2003 of 29 December 2003 opening an invitation to tender for the reduction in the duty on maize imported into Portugal from third countries
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  Europe;  tariff policy;  trade policy;  international trade
 Date Published: nan

 Avis juridique important|32003R2315Commission Regulation (EC) No 2315/2003 of 29 December 2003 opening an invitation to tender for the reduction in the duty on maize imported into Portugal from third countries Official Journal L 342 , 30/12/2003 P. 0034 - 0034Commission Regulation (EC) No 2315/2003of 29 December 2003opening an invitation to tender for the reduction in the duty on maize imported into Portugal from third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), and in particular Article 12(1) thereof,Whereas:(1) Under the Agreement on agriculture(2) concluded during the Uruguay Round of multilateral trade negotiations, the Community has undertaken to import a quantity of maize into Portugal.(2) Commission Regulation (EC) No 1839/95 of 26 July 1995 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal(3), lays down the special detailed rules necessary for implementing invitations to tender.(3) In the light of current market needs in Portugal, an invitation to tender for the reduction in the duty on imports of maize should be opened.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. An invitation to tender is hereby opened for the reduction in the import duty referred to in Article 10(2) of Regulation (EEC) No 1766/92 on maize to be imported into Portugal.2. Regulation (EC) No 1839/95 shall apply save as otherwise provided for in this Regulation.Article 2The invitation to tender shall be open until 25 March 2004. During that period, weekly invitations shall be issued with quantities and closing dates as shown in the notice of invitation to tender.Article 3Import licences issued under this invitation to tender shall be valid 50 days from the date they are issued within the meaning of Article 10(4) of Regulation (EC) No 1839/95.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Commission Regulation (EC) No 1104/2003 (OJ L 158, 27.6.2003, p. 1).(2) OJ L 336, 23.12.1994, p. 22.(3) OJ L 177, 28.7.1995, p. 4. Regulation as last amended by Regulation (EC) No 2235/2000 (OJ L 256, 10.10.2000, p. 13).